Citation Nr: 1013210	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-45 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 18, 2006, 
for the granting of a total disability rating based on 
individual unemployability due to the appellant's service-
connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to July 
1945.  

This matter comes before the Board of Veterans' Appeals, 
hereinafter the Board, on appeal from a November 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The appellant has asserted that the VA erred when it did not 
assign an effective date prior to April 18, 2006, for a 
TDIU.  The appellant was granted a TDIU on that date after 
it was determined that the appellant's two service-connected 
disabilities prevented him from obtaining gainful 
employment.  It is further noted that it was also on that 
date that the appellant was assigned a 70 percent disability 
rating for his long-service-connected psychiatric disorder.  
As a result of the award for the psychiatric disorder, the 
veteran had a combined evaluation of 70 percent, and he was 
assigned a total disability evaluation based on individual 
unemployability.  This was done in accordance with 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2005) and (2009).

He contends that, prior to April 18, 2006, his 
noncompensably rated malaria results and his psychiatric 
disorder prevented him from obtaining gainful employment.  
He maintains that the medical evidence supports his 
assertions and has asked that an effective date of either 
July 6, 1945, or December 1, 1975, be assigned for the 
awarding of a TDIU.

Unless specifically provided otherwise, the effective date 
for an award of compensation based on an original claim 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the application 
thereof.  38 U.S.C.A. § 5110(a) (West 2002).  A claim for a 
TDIU is, in essence, a claim for an increased rating.  
Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim 
is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

Regulations provide that the effective date for compensation 
will be the date of receipt of the claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2009).  Thus, 
the date of an award based upon an original claim or a claim 
to reopen a final adjudication can be no earlier than the 
date of receipt of the application for the award in 
question.  38 C.F.R. § 3.400 (2009).  Benefits are generally 
awarded based on the "date of receipt" of the claim.  38 
C.F.R. § 3.400 (2009).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a) (2009).

The RO has adjudicated the appellant's claim asking that an 
earlier effective date be assigned for the granting of the 
TDIU.  However, a review of the claims folder reveals that 
the appellant has also claimed clear and unmistakable error.  
It appears that the appellant has contended that RO erred 
when it did not assign a TDIU when he originally filed a 
claim for VA benefits.  It may be insinuated that he 
alternatively has claimed clear and unmistakable error was 
committed in 1975 when the RO did not grant a TDIU after it 
discovered that the appellant was unemployed.  He has 
indicated that because there were open claims for a total 
rating, the RO erred when it assigned the April 18, 2006, 
effective date vice an earlier date.  

The Board notes that the appellant's clear and unmistakable 
error challenge is inextricably intertwined with his claim 
of entitlement to an earlier effective date because finality 
presumes the absence of clear and unmistakable error, i.e., 
if a prior adjudication contains clear and unmistakable 
error, it did not become final.  Id; see also Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board 
must defer consideration of the appellant's earlier 
effective date claim until the RO adjudicates, in the first 
instance, his clear and unmistakable error claim.  See 
Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

The case is REMANDED to the RO for the following 
development:

The AMC must contact the Veteran and 
have him clarify which RO 
determination(s) he is challenging on 
the basis of clear and unmistakable 
error and adjudicate such claim(s).  
Thereafter, the AMC must reconsider the 
Veteran's claim of entitlement to an 
effective date prior to November 8, 
2006, for the award of a TDIU.  If the 
benefit sought on appeal is not 
granted, the AMC should issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative an opportunity to 
respond.  The case should then be 
returned to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

